Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The office action mailed on 10/22/2021 incorrectly acknowledged the foreign priority.  This Supplemental Notice of Allowability is to correct this mistake.  No foreign priority has been claimed.


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
May 17, 2022